           Case 1:19-cv-07131-ALC Document 57 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             4/27/2020
 ANDREA TANTAROS,

                                   Petitioner,
                                                               19-cv-7131 (ALC)
                       -against-
                                                               ORDER
 FOX NEWS CHANNEL, LLC, ET AL.,

                                   Respondents.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the Parties’ briefing on Petitioner’s motion for a certificate of

appealability. See ECF Nos. 47–48, 51, 56. Respondents previously requested leave to file a

motion to dismiss and indicated in their briefing that they intend to file a motion to dismiss.

Respondents are hereby GRANTED leave to file their motion to dismiss. The Court will consider

Respondents’ motion to dismiss and Petitioner’s motion for a certificate of appealability together.

The Parties should proceed in accordance with the following briefing schedule:

                Respondents’ Moving Brief:                    May 22, 2020

                Petitioner’s Opposition:                      June 12, 2020

                Respondents’ Reply:                           June 26, 2020



SO ORDERED.

Dated:          April 27, 2020
                New York, New York                     __________________________________
                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
